 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   PHILLIP JOHN WATSON,                )                Case No. 1:18-CV-00865-JDP
                                         )
11          Plaintiff                    )                STIPULATION AND PROPOSED
                                         )                ORDER FOR EXTENSION OF TIME
12
     v.                                  )                TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     NANCY A. BERRYHILL,                 )
14   Acting Comm’r of Social Security,   )
                                         )
15
            Defendant                    )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to May 10, 2019, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to a
21
     recent illness which put Plaintiff’s counsel behind in her briefing schedule.
22

23

24

25

26

27

28

     Watson v. Berryhill            Stipulation and Proposed Order     E.D. Cal. 1:18-cv-00865-JDP
 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                   Respectfully submitted,

 7

 8   Date: April 8, 2019                           JACQUELINE A. FORSLUND
 9
                                                   Attorney at Law

10
                                                   /s/Jacqueline A. Forslund
11                                                 JACQUELINE A. FORSLUND
12
                                                   Attorney for Plaintiff
13

14
     Date: April 8, 2019                           MCGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
                                                   /s/Tina Naicker
19                                                 TINA NAICKER
                                                   Special Assistant United States Attorney
20                                                 *By email authorization
21
                                                   Attorney for Defendant
22

23

24

25

26

27

28

     Watson v. Berryhill            Stipulation and Proposed Order     E.D. Cal. 1:18-cv-00865-JDP
 1
                                                   ORDER
 2

 3
     Approved. Plaintiff will not be granted another extension absent extraordinary circumstances.

 4   IT IS SO ORDERED.
 5

 6   Dated:     April 11, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Watson v. Berryhill           Stipulation and Proposed Order   E.D. Cal. 1:18-cv-00865-JDP
